                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TIMOTHY KEITH HORTON,
                                                 Case No. 18-cv-13911
                   Plaintiff,
                                                 Paul D. Borman
v.                                               United States District Judge

COMMISSIONER OF SOCIAL                           Anthony P. Patti
SECURITY ADMINISTRATION,                         United States Magistrate Judge

               Defendant.
______________________________/

  ORDER: (1) ADOPTING MAGISTRATE JUDGE PATTI’S FEBRUARY 14,
  2020 REPORT AND RECOMMENDATION (ECF NO. 18); (2) GRANTING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 17); (3)
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO.
    16); and (4) AFFIRMING THE DECISION OF THE COMMISSIONER

      On February 14, 2020, Magistrate Judge Anthony P. Patti issued a Report and

Recommendation to affirm the decision of the Commissioner of Social Security in

this action challenging the Commissioner’s final decision to deny Plaintiff’s

application for supplemental security income benefits. (ECF No. 18, R&R.)

      Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the Court

ADOPTS the Report and Recommendation (ECF No. 18), DENIES Plaintiff’s

Motion for Summary Judgment (ECF No. 16), GRANTS Defendant’s Motion for

                                       1
Summary Judgment (ECF No. 17), and AFFIRMS the findings of the Commissioner.

IT IS SO ORDERED.



Dated: March 9, 2020                     s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge




                                     2
